114




          OFFICE   OF THE ATTORNEY GENERAL      OF TEXAS
                             AUSTIN
GROVER  SELLERS
ATTORNEY GENERAL




 Honorable A. k. Coker, Ohairman
 m~conrraittoe    for aommittes on c0unt14.30
 caflito1 Station
 AUSth,   TSX~O
 Dear Sirs
               the payment Of mime; prorIdIng
               estra oempbfieatloa to bald &ii-
               oero In eert6In eount1.r~ la-
               orearing bl oirioio     oomQoneatloa
               ln oertaln    eouatleo;  exoluding
               reward0 from ouoh eoapbnoatIon
               or bululbr     henin prod&o&;
               p r o r l& aiallog wa aefeelll M OW-
               o a re yx P e nM    8
                                Iaoumed   bv MI&
               0fSioero or their deputIe8 In
               the diaaharge of tbelr offlolal
               duties,    a04 &eaignatIogthe
               flu140 Out ei whloh said rxpenws
               are to be pal41 proddie        f9r
                the purohaee of neaeseary eqqIp=




                out ~.of whldh Saow, ahall .br p&I&
                ior; rep,ealo&   all lawe aad parts
                of law8 viaconfllot .hereylthto
                the extbot of the -qongliot otiys
                aa a0eLari~ Mu u~n~na~.
       *llrpeaa Bouti til    Ho. 1380 by. striking out all
b91m    the maotine     olauao an6 inserting    in lieu
thitbof th8 roilarin&t
      *‘se&iio3.1.  Except as othbrwlre prmlbod in
                              @Slbt iA &a
this a9t; ~%&It$O@!NiOS%OlkOrb’             WWbty
OS this ‘Btit6 @h&l1 have the pbwbr and   thoritr
to fix the aoap9naat$on ai the fJl@~lff30
                                        1 rob,
bared gpo0 t&e ldat prrciWIng iedbml aamie, a0
rOiiow~.~




                                              :




                                                   1
                                                                 .   116


tionorableA. #. Cohsr, Chairman, Page 8


          **(a)  In oou5tier oontaI5Ing a8 many a8
     Twenty Thoueand (ZQ.000)~4 not more than Thirty-
     8ev.n Thouand IWO ha4rad (S9,SOO) Inhebltantr,
     not 108s than your Wou8and ($4~OOO.OO)~Wllar8.
            *v(d),  fn eauntler ~oo~talnlng aa many i8
     Th&ty-8Hrn       Thoumwl five k~dn~    snd. air* (87 501)
     UBd lw'mm6thuL8lrty*owand             60*ooo) ma&-
     tant‘,    mot torr than ybwr Tlwum     Tm Ellaand &nil
     Ylfty ()r,8SOdOf Wlluo.
           @'IO] In oountle~ OOBttiBbQ a‘ ully *r
     S$xt ThOu8and end OBO 60 ml) ud BOt mere than
     one k&w3      ThouawZl (l&O boo)~Inhabltricltr not
     1888 ?Jiai.PIre Thiqan6 ~&o &i&e&~ (#S,&i&OO)
     Wllarr;                              _. .,

            a*(f) 'Id eountl
     madred Thqwaxid and.
     tha5 oae Euemd rlr$y
     tent‘    not lwir tha5 rl
      (#S,Sh.ao):  *$18aTl.r
Honorable A.   1. Ookw,    Chairman, Page 4


     (#iSO OO0,000.00) Dollem valuation    end up to but
     not lnoludlag One muulred meaty    &lsn     (QUO 000 000.00)
     Dollars rtiPutloa over end ebme the aarounteilow~d
     emoh offloor a8 fired by tie Cmunlrsionerr~ oourtj
     and further proriding that the oompm8atIon herein
     flxed,or   aUo+ed for the Sheriff of any oounty shell
     be erolurrlve oi any reqerd or rewar&,noeIved    for
     the appreba8loa of orl&uxIs or iugifAve8 tram
     Jtistioe,a& rowiu?dsreoeivod fo’r thb roeor*ry 0s
     stolen prgperty,.
           ~~seotIolI 8, In all 4ountIe6 whoraIn the @her-
     Ii? Is oomgoa8ntsdon a rec.bar14 the Oo11pls4Ioaers~
     Court play alla   suoh SherUY an annua 'ex errlolo
     oanpenmtlo5 aot to 8x0806 Two Thouma four Hundred
     ($2,m.00)      DOllai“.
             qleotloa 4. In addition          to tbs foregoing ral-
     ary pr@8iooa,        all neoeesiwy     esp4a8eq lmurrad by
     any Wirlfl      .or his .deputIes~ ln tbr'altioWg4~      ot. their
     oitiolel    datios &all be aLl4wod'bg the.OkmIul~-'
     era* Court of the aotmty of the sheriff*8            resId4n40,
     upon properly authorized sworn repart. and p8id out
     or tat6 0er~rra.l mud or out or the orrf0t3m~~warp
     Rsnd~oi the oounty 48 th4 ease a49 bajiy'ead, upoh
     the mi0ra co UIdtioA         Of any Shetitt     &ttSying
     that 'any o'      pee& @u4b as auWa4bliei'%lI4s
     erma
     M hi8 @to.o~~~s~~m8&             S&r ~hb-~8TSI4S~)lt oi&tlon
                                     *6eloaersP Court or th4 ooun-
     ty   or w0.:8h$isi~8     ~~81~0n08 rhaii atk~1~0~q0
     purohaae oi.sdah     equipmoat.
                                                                                    118


    Honorable   A. W. Ooker, Qheirmen, P?ge S


                 Gem.rall     mpeaklng the vvnstitutlon         fixes the oom-
    penaatlon or oerb 1’     n orriour     and aeotloa     44 Artlola     111,
    of the State Uoa8tItutIon         authorIz+s the ~e~rlaturr         to’prv-
    rldo by law for tha o6ia3maeatIOB          Of all other offloors,       8erv-
    ants, agents and publlo oontraotors.              Pursrrrnt to the euthor-
    Ity thu8 ootderrod,       mWrour     statutes     hare born passed fixing
    the pm&MtiOB          Of l’Uiau8 O~sse8 of offIoer8.             The power
    of the Leglslatun to flixthe aompm8atIoa or offloarr                   18
    iidt0a bi the provirIoa8          4s the 28ms mi8titution prohibit-
    lng the pamage of looal or speol&l lnw8.
    delegatid    b, the Ugis&tw           to the governI
    ties,   munio xpal aorporatlon or dlstrlots;
    done In verfmuv lAsta5oerr.         In the ej?reave of lxp~or8 oonstl-
    tutionel    p.rovlsivn~ the oompensatlon of Offloer8 nurt be
    fixed by the Legldaturo          or by 601~
    been exproasly authorlead 00 dv 8c&
    authority    to pass loaal vr 'speolsl        lays regulatI.ng the general
    oompenoatIo5 4s _ooqity offlorre          vr nltarlng    the general leww
    la relatlba     thereto.    It 18 erpres81ylrprvhlblte6         from pssdng
    say spoh law.g&raIng          the fees vi o+rt&k oles~8           o$.oHIoers
    exoept,~aek o‘therwIs8 prorldd        la the ~bg8tlttitlon.(fJiotIon
    66, Article     IXI, or the state Gonstitutloa).~         .

                  The blil Ins question Is qpplloable    to every oounty
    of the deeIgnated v&ass. It 1s our vplnioo that the bill
    under.oomIderetIon       Is Mt ~mpugnant tO that sebtlo~ of the
    oonetltutlon     ~hIo.h~prohib~tr the ~pa68a&o-# spe~lal OF looal
    laws In oertala 6peolrj.ed oatis aM %a vvvxy ,W8v whvra a
    general law mar be made &pplioable.         ft'1@~ 6~ .a~iti~VBthat
    :;;;I11     ia a.ppl$oable ta every-@gal&y of .t~‘datig~atod
:
            . .Soe the *aso ai. alark cr., Pl.al*~, 54 S. Wi 843.
               wo ha?o .38v gazefull   v@&iavred BOOFWA61, ArtI-
    018 m,    of th4 tqtibr OoaWWt 1on la eim5oOt~va  .rith t&
    foregoing bill,   ft Is u~~oplaioa at     rsid MZl'%‘ not re-
    p-t      to that seotlon or: the ooniMtatlon.
Xonorable       A. K', Cok6r, Chalrmah, pw         6


             Thie departmeat latwtalnr sorioua doubt am to the
Wdibty    Of the ~prOti#iOn pi %mtiOn 8 of Act pr6~~ng    that
in aountles haul= an assssmed valuation    in ezoeaa of m&,y
Yilllco  Dollar8 (~80,000,000.00),  and 18~6 than orw fiuadted
TwOAty b!~llioA DollAr6 (~lEO,OOO,OQO1OO)acoording to the
last greasdlng tax rdll al ruoh oouAti66, the paOuAt allAw6d
sutrh eh6rifre 68 eanipen66tlon ala&l1 b6 Um6666d                    Opul p6r
OeAt for each OOa Mul1110ADellars         j~1,000,C00.00)   ralU6tioA
or rmotioml     Jmt 'th6reOf in eSOe68 Of &@& TWtIAtgj6iiiiOA
DolbU'6 (~O,O~,WO.o6)        valrsrhioa, and up to bat set fAolud-
1Ag on6 ?iUAd+eBTWJnty Yi.llloa ~llam           ()L%O,QQ0,0QO.b0)
ValUatiOA WQr aAd #bW@ tt6 a6IOnAt allQw&'#nmh Aff&cnr 6&
ima    by the oenai66lonar6~     06-t,. ft in 66ate8       iA the oaso
Of Bsrar COuAtY v* 'Pgnooet al., #t@ra thatt -ho zula fa
thati P alaesiiioatien oanaot     be adlo   d    arb&tMlT     apon  a
@ma6&whloh ha8 AQ PeuimiatloniA 6P f&en&@ cyr 6lt~~tie~a
or~afrorun6ttum66 6r the Au4lsfgalltl*6         p&*4308i,A tam a&&
remit ola66436. Them Aunt bQ saw r6mQMIkl~ .ml*$iei                bm-
tWMA     the    6ftuPttOA   Of iIia.&oi~iti6l:a@i6&tk~~              wktlm
shyer          awl ebjwts    to be attabe&         .Those   suet     )m se&w
               .whitoh tA #am. reaeontbb     da@eo r&!qwn66 for b&
dlrloio~ into i3la6666. . .*         ,faor xlllor 4* a&. Ye la 'b&no
County, 150 se B. (8) 1OOOj 08kl6r           rt    a&,. ~7. ma%,, i&l 5. w.
(8) OLO).         Cla66l~ioatfoa r&u&,M    n~soaab~%         acle‘mtuml,
mot mrblfrary aat? eaprloioa8i




             we have aoarrider6d mrbU6 @her       prorEaieaiI or tha
coA6tltUtioA   iA cionnection rrtth fEouao Bill Ila. SW, a6 aaended,
and have fall66 CO find any pl’OVi8iOA Of 66&a,blll FWUeAaAt
to tho66 pror~eioA6 Of th. &Xk6tibUtiQA. out Att6Atkm h66
not been direot& to say ~rorlaloi:+t 66&d bill tbaf tight
OoAtr6V6lu, ,th6 OOA&$tUtlOA Oth6r.th6A ths .BiWVi6~oA 6f th6
bill    (~OtdOA      fi),h6lWtOtOP6, dt6w666d.
                                                       Toarr       very   truly,
                                                  ATTORWEYW:l4U’ER&L
                                                                  OF            TEXAS   -